SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant þ Filed by a party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement þ Definitive Additional Materials ¨ Soliciting Material Under Rule 14a-12 BIOCANCELL THERAPEUTICS INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A OnJune 7, 2012, BioCancell Therapeutics Inc. (the “Company”) filed with the Securities and Exchange Commission a Definitive Proxy Statement (the “Proxy Statement”) providing that a Special General Meeting of Stockholders of the Company will be held on July 18, 2012 (the “Meeting”). On July 11, 2012, following a request by the Israel Securities Authority (“ISA”), the Company filed a report with the ISA and Tel Aviv Stock Exchange Ltd., rescheduling the Meeting to July 25, 2012. In connection with the Private Placement (as such term is defined in the Proxy Statement) to be presented for approval to the Company’s Stockholders at the Meeting, Tikcro Technologies Ltd. (“Tikcro”) has notified the Company that it does not intend to convert its loan to the Company shares of common stock and it expects that the Company will repay its loan in full. Consequently and as it is stated in the Proxy Statement, Clal Biotechnology Industries Ltd. (“CBI”) will pay Tikcro an amount of $2,480,500 in lieu of the Company and the Company will issueshares of common stock to CBI. There are no other changes relating to the proposals on the agenda of the Meeting, or in the information described in the Proxy Statement. The Meeting will be held at the place as provided in the Proxy Statement.
